Citation Nr: 0943805	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include status post total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1948 
to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for total right knee replacement (to include right 
knee pain and swelling).  

The issue has been recharacterized to comport to the evidence 
of record.  

In August 2009, the Board remanded the Veteran's current 
claim for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDING OF FACT

A preponderance of the competent evidence is against a 
finding that the current right knee disability, to include 
status post total knee replacement, is related to service.


CONCLUSION OF LAW

A right knee disability, to include status post total knee 
replacement, was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005 and post-adjudication notice by 
letter dated in May 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed right knee disability.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a right knee 
disability.  He contends that his current right knee 
disability began during service and that during service the 
doctor stated that his knee pain and swelling was due to 
rheumatism.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record indicates that the Veteran has 
a current right knee disability.  December 2004 private 
medical records note that the Veteran's right knee is causing 
more discomfort with prolonged standing and ambulation.  July 
2005 private treatment records note that the Veteran's chief 
complaint was pain in the right knee and that he has had the 
problem for two years.  Private hospital records dated in 
September 2005 note that the Veteran was give pre and post 
operative diagnoses of osteoarthritis of the knee, and that a 
total knee replacement, right knee, procedure was performed.  
It was also noted that he had a total knee arthroplasty on 
the opposite by a different surgeon.  A February 2007 VA 
examination report notes that, following a physical 
examination and x-rays of the right knee, the Veteran was 
given a diagnosis of osteoarthritis.  

STRs dated in April 1952 note that the Veteran had a painful 
right knee and that a physical examination and x-rays were 
negative.  August 1953 STRs note that the Veteran had pain in 
his right knee and that a radiographic report revealed that a 
small oval area of calcific density was present in the knee 
joint.  Clinical evaluation during the Veteran's September 
1953 separation examination revealed that he had normal lower 
extremities and it was specifically noted that he had a 
normal right knee.  The separation examination report also 
notes that the Veteran had pain in his right knee since 1950, 
on extreme flexion, not severe, not requiring any medication.  
X-ray study studies last week revealed no pathology.  

A VA examination was conducted in February 2007.  The Veteran 
reported a sudden onset of sharp pain in his right knee in 
1949 or 1950, but reported being told that he had a weak knee 
and did not have any trauma or injury to his right knee.  The 
examiner noted the Veteran's April 1952 treatment report 
during service, his August 1953 x-ray report, and his 
September 1953 separation examination report.  Following 
service the Veteran denied any trauma or injury to his right 
knee.  Following a physical examination and x-rays of the 
right knee, the examiner opined that the Veteran's right knee 
condition was not the result of any injury/trauma during 
service.  The examiner noted that the Veteran has developed 
osteoarthritis in both knees, and severe symptoms of 
osteoarthritis led to a total knee replacement on the left 
knee where he never had any complaints during service.  
Therefore, it was his opinion that it was less likely as not 
that the Veteran's right knee condition is caused by, or 
related to, his military service.  More likely etiologies for 
his diagnosis are the more common etiologies of 
osteoarthritis including age, obesity, de-conditioning, 
heredity, ethnicity, and concomitant health issues.  

In March 2006 the Veteran submitted two medical articles 
discussing the causes, symptoms, and treatment for arthritis 
of the knee and knee pain.  In April 2008 the Veteran 
submitted a medical article discussing osteoarthritis.  Among 
other things, the article notes that the exact cause of 
osteoarthritis is not known, but factors include being 
overweight, the aging process, joint injury or stress, 
heredity, and muscle weakness.  

To the extent that these articles address the etiology of the 
Veteran's current right knee disability in a favorable way, 
they do not provide the needed nexus in this claim.  Generic 
texts, such as the ones offered, which do not address the 
facts of this particular Veteran's case, do not constitute 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his right knee disability 
is related to service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it, and the medical article of 
record he submitted, are far outweighed by the detailed 
examination report and opinion provided by the VA medical 
professional who discussed the medical evidence of record and 
the etiology of the Veteran's claimed right knee disability 
and found that the claimed disability is not related to his 
service.  See Jandreau, 492 F.3d at 1372.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of a diagnosis of 
arthritis of the right knee is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a 
right knee disability, to include status post total knee 
replacement; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right knee 
disability, to include status post total knee replacement, is 
denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


